Citation Nr: 0713177	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1973.

This matter is on appeal from the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the veteran filed an initial claim 
for MS in May 1993, which was denied by the RO in November 
1993.  He did not appeal and that decision became final.  In 
October 2002, he filed a claim to reopen, which was denied by 
the RO in June 2003.  By decision dated in March 2005, the 
Board granted the application to reopen and remanded the 
issue for further development.  At this juncture, the claim 
will be considered on the merits.

Further, the veteran and his spouse testified at a hearing 
before the Board in January 2005.  A transcript of the 
hearing testimony is associated with the claims file.  
However, the Veterans Law Judge who conducted the hearing has 
since retired.  Thereafter, the veteran was offered and 
accepted another hearing before Board and testified before 
the undersigned Acting Veterans Law Judge in February 2007.  
A transcript of that hearing is also of record.


FINDINGS OF FACT

1.  Service medical records do not show complaints of, 
treatment for, or a diagnosis of MS.

2.  The veteran was diagnosed with MS in 1989.

3.  The evidence establishes that symptoms reasonably 
consistent with MS started as early as 1978, within five 
years after service separation.




CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, MS was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a veteran has sufficient service and MS becomes manifest 
to a degree of 10 percent or more within seven years from the 
date of separation from such service, the law provides that 
such disease shall be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309 (2006); see also 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8018 (2006) (minimum rating for 
MS is 30 percent).   

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that MS began in 
combat, and, therefore, 38 U.S.C.A. § 1154(b), pertaining to 
proof of service incurrence or aggravation of a disease or 
injury in the case of a veteran who engaged in combat with 
the enemy, is not for application. 

Service medical records do not reflect complaints of, 
treatment for, or a diagnosis of MS.  The veteran complained 
of back pain and a skin rash, which he has testified, in 
hindsight, may have been early signs of MS; however, there is 
no evidence of a chronic neurological disorder during active 
duty.  He related that he was discharged from active duty due 
to skin rashes.  

At his Board hearings, the veteran testified that he 
experienced weakness in the legs and a skin infection in 
1974, within the first year of service discharge, and that he 
was treated with antibiotics and steroids.  He suggested that 
the use of steroids for his skin disorder could have masked 
some of the symptoms of MS.  

The veteran also related that he developed weakness on the 
left side of his body in 1978 and thought he was having a 
stroke.  He was taken to the hospital but nothing was found.  
He did not seek follow-up care because he did not have 
insurance.  His mother submitted a written statement to the 
effect that the veteran called her after he left the hospital 
and told her that he thought he was having a stroke.  She 
recalled that this occurred in May or June, 1978.

The veteran is competent to report that he had stroke-like 
symptoms in 1978 and his mother is competent to relate what 
the veteran told her about his symptoms at that time.  
Therefore, their assertions as to the veteran's 
symptomatology in 1978 are found to be credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, the evidence 
does not show that he was diagnosed with MS at that time.

In 1989, the veteran sustained a work-related injury when he 
fell backwards.  Subsequent to the fall, he developed a left 
foot drag and other neurological manifestations.  Additional 
work-up confirmed a diagnosis of MS in August 1989 and he has 
carried a diagnosis of MS since that time.  

There is no question in this case that the veteran was not 
diagnosed with MS within the seven year presumptive period.  
However, he maintains that his in-service back pain and skin 
rash, and post-service leg weakness in 1974 and/or 1978 were 
early manifestations of the disorder.  His wife, an intensive 
care nurse, testified as to his current symptoms and the 
similarities between his symptoms and other patients.  She 
acknowledged that she had no first-hand knowledge of his 
symptoms in the years after his active duty service as they 
were not married until around the time of his diagnosis.

In November 2005, a VA examination was undertaken to address 
these contentions.  The veteran related having intermittent 
clumsiness during active duty and having trouble running and 
climbing stairs.  He acknowledged being discharged for skin 
problems.  He reflected on the 1978 incident of an abrupt 
onset of left-sided weakness, causing him to fall, and the 
negative post-incident work-up.  He reported being diagnosed 
with MS in 1989 and described on-going treatment.  

Physical examination revealed that the veteran was alert and 
oriented.  Speech was normal.  He was able to stand with 
assistance but used Canadian crutches to held onto his 
wheelchair or furniture to maintain balance.  He could take 
one or two steps but his left leg dragged.  Motor strength 
was generally 4-5/5, motor tone was markedly increased in the 
left arm and left leg, and deep tendon reflexes were 1+ on 
the left and 2+ on the right.  The diagnosis was MS.  

The examiner noted the scant military records containing no 
reference to neurological impairment, complaint or 
examination.  However, the examiner indicated that the 
veteran's history of clumsiness and difficulty running may 
well have represented the first symptoms of MS.  He further 
reflected that the brief episode of left hemiparesis in 1978 
may also have represented brief MS exacerbations.  He 
concluded:

It is impossible to state with any degree 
of certainty when multiple sclerosis 
symptoms began, but my opinion is that 
the episodes of 1978 are highly 
suspicious for multiple sclerosis, and 
these episodes occurred within 7 years of 
military discharge.

A reasonable reading of the VA examiner's opinion is that the 
veteran's MS symptomatology was reasonably evident within 
seven years of active duty, thus falling within the 
presumptive period.  In assigning probative value to this 
report, the Board notes that the examiner had the claims file 
for review, discussed the relevant findings in the claims 
file, obtained a reported history from the veteran, and 
conducted a complete examination. 

Although a confirmed diagnosis of MS was not shown until 
1989, the examiner clearly reviewed the claims file prior to 
rendering his medical opinion.  There is no indication that 
the VA examiner was not fully aware of the veteran's past 
medical history or that he misstated any relevant fact.  
Moreover, it is well-established that MS can be difficult to 
diagnose, and as such, may be present for many years before 
it is actually diagnosed.  The Board also notes that the 
examiner's conclusion that it was impossible to state with 
certainty when the MS symptoms began, does not preclude a 
grant of service connection in this case.  All that is 
required is that a medical professional find that there is at 
least a 50 percent likelihood that the MS began during 
service.  Given the veteran's testimony, the examiner's 
opinion, and the lack of evidence to show otherwise, the 
Board resolves all doubt in the veteran's favor.  Giving the 
veteran the benefit of the doubt, based on the evidence 
outlined above and, as no contrary evidence is of record, the 
Board finds that service connection is warranted for MS on a 
presumptive basis. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in February 2003 and April 2005.

Nonetheless, inasmuch as the Board is allowing service 
connection for MS, the veteran will not be prejudiced by the 
Board's decision even if the notice and duty to assist 
provisions contained in the law have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA.


ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


